                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-00663-PAB-SKC


DIRC HOMES, LLC


       Plaintiff,

v.

TOWNHOMES ON CONEJOS, LLC, a Colorado limited liability company,
TWENTY ON 23RD, LLC, a Colorado limited liability company,
RISE DEVELOPMENT LLC, a Colorado limited liability company,
RICK WELLS, an individual, and
ROBERT O. CARR, an individual,


       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on the Notice of Removal [Docket No.

1] filed by Townhomes on Conejos, LLC, Twenty on 23rd, LLC, and Robert Carr.

Defendants assert that the Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket

No. 1 at 2, ¶ 5.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cty. of Denver , 628 F.2d

1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may

not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427 F.3d

1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of jurisdiction on
their own, regardless of parties’ apparent acquiescence. First, it is the Court’s duty to

do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). Second,

regarding subject matter jurisdiction, “the consent of the parties is irrelevant, principles

of estoppel do not apply, and a party does not waive the requirement by failing to

challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S.

694, 702 (1982) (citations omitted). Finally, delay in addressing the issue only

compounds the problem if, despite much time and expense having been dedicated to

the case, a lack of jurisdiction causes it to be dismissed. See U.S. Fire Ins. Co. v.

Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D. Colo.

July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendants assert that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Docket No. 1 at 2, ¶ 5. Pursuant to that section, “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). The facts as presently alleged are insufficient to

establish the citizenship of plaintiff.

       The notice of removal alleges that plaintiff is a limited liability company organized

under the laws of Colorado with its principal place of business in Colorado, and that

“[t]he members of DIRC Homes, LLC are citizens and residents of Colorado.” Docket

No. 1 at 2, ¶ 8. The citizenship of a limited liability company is determined by the



                                              2
citizenship of all of its members. See Siloam Springs Hotel, LLC v. Century Sur. Co.,

781 F.3d 1233, 1237-38 (10th Cir. 2015) (“[I]n determ ining the citizenship of an

unincorporated association for purposes of diversity, federal courts must include all the

entities’ members.”). While defendants allege that plaintiff’s members are citizens of

Colorado, defendants have neither identified them nor provided sufficient information

for the Court to determine their citizenship. Rather, defendants’ statement that “[t]he

members of DIRC Homes, LLC are citizens and residents of Colorado,” Docket No. 1 at

2, ¶ 8, is a conclusory allegation that is insufficient for the Court to determine plaintiff’s

citizenship. See Den 8888, LLC v. Navajo Express, Inc., No. 21-cv-00321-STV, 2021

WL 463623, at *3 (D. Colo. Feb. 9, 2021); U.S. Advisor, LLC v. Berkshire Prop.

Advisors, LLC, No. 09-cv-00697-PAB-CBS, 2009 WL 2055206, at *2 (D. Colo. July 10,

2009) (citing Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 347 (7th Cir. 2006)); Alphonse

v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 768 (5th Cir. 2015) (unpublished)

(“[W]e have observed that the appropriate tests for citizenship involve tracing [entities’]

citizenships down the various organizational layers where necessary.” (internal citation

omitted)); Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1092

(11th Cir. 2010) (remanding case in which party invoking the court’s diversity jurisdiction

did not disclose the identity and citizenship of each member of an unincorporated

entity); Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009)

(“When diversity jurisdiction is invoked in a case in which a limited liability company is a

party, the court needs to know the citizenship of each member of the company. And

because a member of a limited liability company may itself have multiple members –



                                               3
and thus may itself have multiple citizenships – the federal court needs to know the

citizenship of each ‘sub-member’ as well.”); Rolling Greens MHP, L.P. v. Comcast SCH

Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (“[A] party must list the

citizenships of all the members of the limited liability company.”); Prospect Funding

Holdings, LLC v. Fennell, 2015 WL 4477120, at *2 (S.D.N.Y. July 15, 2015) (collecting

New York district court decisions holding that a limited liability company must “plead

facts establishing their citizenship including, . . . the identity and citizenship of their

members” in order to invoke diversity jurisdiction).

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of plaintiff and whether the Court has jurisdiction, see United States ex

rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (quotations omitted)), it is

       ORDERED that, on or before May 26, 2021, defendants shall show cause why

this case should not be remanded due to the Court’s lack of subject matter jurisdiction.



       DATED May 12, 2021.

                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               4
